DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 06/27/2022 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Applicant’s timely traversal of the restriction requirement between Species A-S is acknowledged and applicant’s election of Species A-L, jointly is found to be proper. Therefore, claims 1-14 are examined as being directed towards Species A-L and Group I. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lovett (US PG PUB 2005/0211796).
Regarding claim 1, Lovett teaches a digitally controlled dispersal system (item 10, figure 1), comprising: 
a housing (item 12, figure 1); 
a pump (item 14, figure 1) disposed on top of the housing, the pump including an input (item 24, figure 1) and output (item 30, figure 1); 
a chemical reservoir (item 16, figure 1) disposed within the housing and fluidly coupled to the pump (figure 1); 
a chemical dispersal orifice (item 34, figure 1) fluidly coupled to the chemical reservoir and configured to deliver volatized chemicals to an area outside of the housing (figure 1); 
an electronic driver module (item 76, figure 1) operably coupled to the pump, the electronic driver module including at least one processor (item 120, figure 4, paragraph [0024], [0029]) configured to: 
determine an application value associated with a utilization of the digitally controlled dispersal system (figures 4 and 5); 
set pump timing parameters based at least in part on the application value; and activate the pump based on the pump timing parameters (paragraphs [0026], [0029-0031], the controller 76 has control switches and means to set timing parameters to activate and/or deactivate the pump based on received values from various sensors and components of the dispersal system).
	Lovett does not explicitly teach that the pump is situated inside the housing.
	However, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Lovett such that the pump is located inside the housing instead of on top of the housing to protect the pump from outside elements. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  (See MPEP § 2144.04 (VI)).
	Regarding claim 2, Lovett discloses that the chemical reservoir is fluidly connected to the pump input (via inlet 24, figure 1) and the chemical dispersal orifice is fluidly connected to the pump output (via outlet 30, figure 1).
	Regarding claim 3, Lovett teaches that the chemical reservoir is connected to an air agitator system comprising an air inlet that is located inside the housing and is controlled by the controller in conjunction with pump’s operation to agitate the mixture inside the reservoir by continuously pumping air (figure 1, paragraphs [0021], [0032]). 
Lovett is silent to teaching that the pump is configured to pump air into the chemical reservoir to deliver a chemical in the chemical reservoir to the chemical dispersal orifice.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have combined the connections of the pump, the air agitation system, and the reservoir in the invention of Lovett to reduce the number of working parts in the invention also to integrate the agitation system with the pump operation. It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. (See MPEP § 2144.04 (V)).
	Regarding claim 4, Lovett teaches that the chemical reservoir is capable of holding any liquid that is suitable for the application (paragraph [0008]) and would be able to hold an absorbent material.
Regarding claim 11, Lovett teaches that the at least one processor is further configured to: determine an environment value (rain sensor, paragraph [0029]) associated with the utilization of the digitally controlled dispersal system; and set the pump timing parameters based at least in part on the environment value (paragraph [0031]).
5.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lovett (US PG PUB 2005/0211796) in view of Ito et al. (“Ito” hereinafter) (US PG PUB 20060261188).
Regarding claims 5-7, Lovett does not explicitly teach a removable trap module proximate the chemical dispersal orifice, a heater module proximate the removable trap module, and a secondary chemical reservoir connected to the chemical reservoir. 
	Ito teaches a similar chemical dispersal device (item 1, figure 1(a)) comprising a removable trap module (item 8, figure 1(a)), evaporating dish diffuses the chemical mixture dispensed by dispensing orifice 7 to trap and lure insects, paragraphs [0008], [0009], [0074]),  attached to the chemical dispersal orifice, a heater module (item 8a, figure 1(a)) proximate the trap module, and at least two chemical reservoirs (items 2, 3, figure 1(a)) that are both connected to the pump to dispense a mixture of the two chemical from the reservoirs (paragraphs [0020], [0074]). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Lovett with the teachings of Ito to provide an insect trap module and a heater module to heat the mixture dispensed by the chemical orifice and also diffuse the mixture for luring insects for effective pest control. Furthermore, it would be obvious to provide more than one tank to dispense either one or both of the chemicals in a proper ratio as needed for improving the overall effectiveness of the pest control operation as taught by Ito. 
6.	Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lovett (US PG PUB 2005/0211796) in view of Sarimaa et al. (“Sarimaa” hereinafter) (US PG PUB 20060261188).
Regarding claims 8 and 12-14, Lovett does not explicitly teach that the electronic driver module includes an Internet of Things (IoT) chipset and also a wireless transceiver operably coupled to the at least one processor, and the at least one processor is further configured to obtain/provide the pump timing parameters from a server or a mobile device via a wireless network. However, use of IoT based application to remotely control apparatuses through wireless networks are increasingly common these days.
Furthermore, Sarimaa teaches a bed bug monitoring device (item 410, figure 4) that comprises a processor including means for utilizing an IoT network, comprising a wireless transceiver (item 404, figure 4, paragraph [0083]) that is coupled to processor is configured to receive or provide instructions and other operation based parameters by communicating with mobile devices, other computing devices, web servers, etc. to control the operation of the bed bug monitoring device (paragraphs [0083-0088]). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modernized the processor Lovett with teachings of Sarimaa such that the processor is comprises IoT capable chipset that also comprises wireless communication tools such a transceiver that can communicate wirelessly with other devices such as mobile computing devices, web servers, other cloud computing devices to exchange information related to pest control for an effective operation and also to provide the user of the system complete control over the entire operation. Therefore, such modification would be obvious. 
7.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lovett (US PG PUB 2005/0211796) in view of Linstedt et al. (“Linstedt” hereinafter) (US PG PUB 20060261188).
Regarding claims 9 and 10, Lovett teaches that the electronic driver module and processor is configured to: determine an activity value associated with the utilization of the digitally controlled dispersal system; and set the pump timing parameters based at least in part on the activity value (paragraphs [0026], [0029-0031]. 
However, Lovett does not explicitly teach a motion sensor configured to detect a motion of the digitally controlled dispersal system, wherein the at least one processor is operably coupled to the motion sensor.
Linstedt teaches an automated chemical dispenser (item 20, figure 1) comprising a processor (item 30, figure 4) that is coupled to a motion sensor, whereupon upon detection of a motion, the processor shuts off the operation of the dispenser (paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Lovett as taught by Linstedt to provide a motion sensor coupled to the processor such that if the motion sensor detects a motion, it will send a signal to the processor which can shut off the pumping operation or take other necessary action. Motion sensors are old and well-known in the art and their incorporation in a system like Lovett’s would be within the range of one ordinary skill in the art. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior arts disclose subject matter related to automated chemical dispersing systems with controllers that control the operation of the pump: US PN 4,530,463, US PG PUB 2004/0206772, US PG PUB 2005/0000277, US PG PUB 2019/0022687, and Bender (US PG PUB 2019/0380325).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754